Exhibit ASSET PURCHASE AGREEMENT BY AND AMONG TEGAL CORPORATION, A DELAWARE CORPORATION, ALCATEL MICRO MACHINING SYSTEMS, A FRENCH CORPORATION, AND ALCATEL LUCENT, A FRENCH CORPORATION, DATED SEPTEMBER 2, 2008 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (the “Agreement”), is dated as of September2,2008, by and among Tegal Corporation, a Delaware corporation (“Buyer”), Alcatel Micro Machining Systems, a French corporation (“AMMS”), and Alcatel Lucent, a French corporation (“Alcatel” and together with AMMS, “Sellers”, and each a “Seller”).Buyer and Sellers are sometimes collectively referred to herein as the “Parties” and individually as a “Party.” W I T N E S S E T H: WHEREAS, Sellers are conducting, inter alia, activities related to the Business (as this term is defined herein); WHEREAS, Buyer has conducted a due diligence review of the Business and related assets and has attended various presentations of the management regarding this Business and carried out site visits; WHEREAS, Sellers desire to sell, and Buyer desires to purchase, certain assets used in the Business on the terms and conditions set forth in this Agreement; WHEREAS, capitalized terms used and not otherwise defined herein shall have the meanings set forth in ArticleIX hereof. NOW THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants, agreements, terms and conditions contained herein, the parties hereto do hereby agree as follows: ARTICLE I SALE; CLOSING 1.1Transfer of Assets by AMMS.Subject to the terms and conditions set forth in this Agreement, AMMS will sell, assign, transfer and deliver to Buyer free and clear of all Encumbrances, except for Permitted Encumbrances, the following: (a)The assets listed on Section 1.1(a) of Seller Disclosure Schedule; (b)The research and development and demonstration equipment listed on Section1.1(b) of Seller Disclosure Schedule; (c)The Intellectual Property, other than Patents and trademarks containing the name Alcatel, that is exclusively used or held for use for the operation of the Business with respect to the AMMS Products, all of which is listed on Section 1.1(c) of Seller Disclosure Schedule (the “AMMS Intellectual Property,” and together with the Alcatel Assets, “Business Intellectual Property”). (d)All of AMMS’ rights and interests in any documents, files, records, databases and electronic systems containing customer information, product documentation, marketing information and other commercial information pertaining to the Assets, the AMMS Products and the operation of the Business, except to the extent which such rights and interests constitute Business Intellectual Property (“Business Documentation”); and (e)All of the copyrights included in the AMMS Intellectual Property held by the Sellers, for the duration of the legal protection provided by U.S., French or other foreign legislations and foreign agreements (and any extensions thereof), with the right of Buyer to represent, copy, modify and adapt, by any and all means, known or unknown, such copyrights ((a) through (e), collectively referred to as the “AMMS Assets”). 1.2Alcatel Assets.Subject to the terms and conditions set forth in this Agreement and the Intellectual Property Agreement, Alcatel will sell, assign, transfer and deliver to Buyer free and clear of all Encumbrances, except for Permitted Encumbrances, all Patents exclusively used or held for use in the operation of the Business with respect to the AMMS Products, all of which Patents are listed on Section 1.2 of the Seller Disclosure Schedule (the “Alcatel Assets” and together with the AMMS Assets, the “Assets”). 1.3Assets Not Transferred .Buyer and Sellers acknowledge and agree that no Seller is selling, conveying, transferring, delivering or assigning any rights whatsoever to the Excluded Assets to Buyer, and Buyer is not purchasing, taking delivery of or acquiring any rights whatsoever to the Excluded Assets from any Seller. 1.4Alcatel Micro Machining Systems Mark and Logo.Subject to the terms and conditions set forth in this Agreement and the Trademark License Agreement, Alcatel will grant to Buyer the right to use the name and logo “Alcatel Micro Machining Systems” as a mark in connection with the Business. 1.5Assignment and Assumption of Certain Liabilities .On the Closing Date, each Seller shall sell, assign, transfer, convey and deliver to Buyer, as of the Closing Date, all of such Seller’s right, title and interest in and to the Assumed Liabilities.On the Closing Date, Buyer shall assume and agree to observe and perform all of each Seller’s duties, obligations, terms, provisions and covenants of, and to pay and discharge when due, all of each Seller’s right, title and interest in and to the Assumed Liabilities sold, assigned, transferred, conveyed or delivered to Buyer. 1.6Non-Assumption of Excluded Liabilities.Except for the Assumed Liabilities, Buyer shall not assume, shall not take subject to and shall not be liable for, any liabilities or obligations of any kind or nature, whether absolute, contingent, accrued, known or unknown, of any Seller or any Affiliate thereof (the “Excluded Liabilities”).Without limiting the generality of the prior sentence, Excluded Liabilities shall include, without limitation: (a)All Indebtedness of any Seller; (b)All liabilities related directly or indirectly to any Seller’s indemnification obligations in existence as of the Closing Date; (c)All liabilities resulting from Actions and Orders affecting or related to any Seller or arising out of or related to the conduct of the Business prior to the Closing Date, including, without limitation, those actual, pending and threatened Actions set forth in Section 3.10 of Seller Disclosure Schedule; (d)All liabilities arising out of or relating to the Excluded Assets; (e)All liabilities of any Seller or its Affiliates, or otherwise imposed on the Assets or with respect to the Business, in respect of any Tax, including without limitation (i) any liability of any Seller or its Affiliates for the Taxes of any other Person under Treasury Regulation Section 1.1502-6 (or any similar provision of state, local or foreign Law), as a transferee or successor, by contract or otherwise, and (ii) any Property Taxes or Business Taxes (taxe professionnelle); (f)All liabilities and obligations resulting from, relating to or arising out of any former operations of the Business (including without limitation any former property or facility owned or leased by any Seller) that have been discontinued or disposed of prior to the Closing Date or any existing or remaining operations of Seller on or after the Closing Date; (g)All liabilities arising from defects in products manufactured or from services performed by or on behalf of any Seller on or prior to the Closing Date; (h)Any liabilities of any Seller to any holders of the Equity Securities of such Seller, including, without limitation, any Indebtedness to any holders of the Equity Securities of such Seller; (i)All liabilities and obligations (including, without limitation, liabilities for compensation, wages, bonuses, sales commissions, licensing commissions, vacation time and vacation pay, pay in lieu of vacation, severance pay and benefits or liabilities under any Plans of a Seller or for any claim of unfair labor practice or under state, foreign or local unemployment compensation or worker’s compensation Laws) relating to current or former employees of any Seller or under any employment agreement to which any Seller is a party; (j)All liabilities and obligations of any Affiliate of any Seller; (k)All debts, liabilities or obligations whatsoever, that do not arise out of or relate to the Business or that do not otherwise arise out of or relate to the Assets; and (l)All debts, liabilities and obligations whatsoever (including, without limitation, liabilities for payment of sale commissions or ongoing monthly maintenance commissions) due as of the Closing Date. 1.7Purchase Price. (a)Subject to the terms and conditions set forth in this Agreement, Buyer agrees to purchase and acquire the Assets from Sellers for a purchase price of five million dollars (US$5,000,000), payable to AMMS as set forth in Section 1.7(b) below (in the aggregate, the “Purchase Price”). (b)The Purchase Price shall be payable on the Closing Date as follows: (i)One million dollars (US$1,000,000) shall be payable by means of a cash payment by Buyer by wire transfer of immediately available funds to an account designated by Sellers; and (ii)a number of shares of Buyer Common Stock (“Delivered Shares”) equal to the quotient of (x) $4,000,000 divided by (y) the average of the closing sales prices of Buyer Common Stock as reported on the Nasdaq Capital Market on the five (5) consecutive trading days immediately prior to (but excluding) the Closing Date shall be delivered to AMMS (either by delivery of physical stock certificate in the name of AMMS or as otherwise agreed to by the Parties). (iii)Buyer shall assume the Assumed Liabilities. (c)Sellers shall qualify as goods exporters for VAT purposes in relation to the transfer of the Assets and shall take all steps necessary to ensure that the delivery of the Assets to Buyer is treated as a dispatch or transportation of goods outside the European Community that is exempt from any VAT. (d)The Purchase Price is exclusive of any customs duties in relation to the import of the Assets into the United States. Should any customs duties apply, they shall be paid by Buyer in addition to the Purchase Price. (e)Subject to the penalties provided in Article 1837 of the French General Tax Code, Seller and Buyer represent that the Purchase Price specified herein is the entirety of the agreed price.They acknowledge that they have been informed of the penalties which would be incurred in the event that this declaration is proven to be false and expressly undertake that this Agreement shall not be amended by any side letter increasing the Purchase Price.The Parties acknowledge and declare that they have agreed exclusively between themselves on the amount of the Purchase Price. 1.8Transfer Taxes; Closing Costs. (a)Sellers and Buyer shall each bear and timely pay 50% of all transfer, documentary, sales, use, valued-added, gross receipts, stamp, registration and other similar transfer Taxes, and all recording or filing fees, notarial fees and other similar costs of Closing, that may be imposed, payable, collectible or incurred (“Transfer Taxes”), in connection with the transfer and sale of the Assets as contemplated by the terms of this Agreement.Sellers will, at Sellers’ expense, file all necessary Tax Returns and other documentation with respect to any such Transfer Taxes and shall file such Tax Returns within the time prescribed by applicable Law, and Buyer will join in the execution of any such Tax Returns and other documentation.Sellers shall provide Buyer with evidence satisfactory to Buyer that such Transfer Taxes have been timely paid by Sellers.Buyer shall pay the fees and costs of recording or filing all applicable conveyancing instruments described in Section 1.12(a).For the avoidance of doubt, if any Transfer Taxes are required to be paid by Buyer, Buyer shall be obliged to remit such sum in cash to Seller in addition to the Purchase Price. (b)All Transfer Taxes incurred in connection with the transfer of the Delivered Shares as contemplated by the terms of this Agreement shall be borne and timely paid by Sellers.Sellers will, at their own expense, file all necessary Tax Returns and other documentation with respect to any such Transfer Taxes and shall file such Tax Returns within the time prescribed by applicable Law, and Buyer will join in the execution of any such Tax Returns and other documentation.Sellers shall provide Buyer with evidence satisfactory to Buyer that such Transfer Taxes have been timely paid by Sellers.Sellers shall pay the fees and costs of recording or filing all applicable conveyancing instruments described in Section 1.12(a). 1.9Allocation of the Purchase Price. (a)The Purchase Price (plus Assumed Liabilities, to the extent properly taken into account under the Code), shall be allocated among the Assets and the covenants of Sellers under Article VII of this Agreement as set forth in a schedule (the “Allocation Schedule”) (the allocation set forth on the Allocation Schedule, the “Allocation”).The Allocation shall, to the extent applicable, be prepared in accordance with Section 1060 of the Code and corresponding provisions of U.S. state and local Tax Law. The Allocation Schedule shall be agreed to by the parties no later than the Closing Date. (b)If the Purchase Price is adjusted pursuant to Section 4.4(d), the Allocation shall be adjusted as mutually agreed by Buyer and Sellers. (c)Buyer and Sellers shall file all applicable Tax Returns consistent with the Allocation.Neither Buyer nor any Seller shall take any Tax position inconsistent with such Allocation and neither Buyer nor any Seller shall agree to any proposed adjustment to the Allocation by any Taxing authority without first giving the other party prior written notice; provided, however, that nothing contained herein shall prevent Buyer or any Seller from settling any proposed deficiency or adjustment by any Taxing authority based upon or arising out of the Allocation, and neither Buyer nor any Seller shall be required to litigate before any court any proposed deficiency or adjustment by any taxing authority challenging such Allocation. 1.10Withholding.All sums payable by Buyer to Sellers under this Agreement shall be paid free and clear of all deductions, withholdings, set-off or counterclaims whatsoever except as may be required by Law. 1.11The Closing.The Closing of the transactions provided for in this Agreement shall be held in Menlo Park, California, at the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo Park, California at 10:00 a.m. on the tenth business day following satisfaction or waiver of the conditions set forth in Article V (other than those conditions that by their nature must be satisfied on the date of the Closing) or at such other time and place as the parties may agree (the “Closing Date”). 1.12Conveyances and Deliveries at the Closing. (a)Deliveries by Sellers.On the Closing Date, each Seller shall deliver or cause to be delivered to Buyer the following: (i)the Ancillary Agreements to which such Seller is a party; (ii)a bill of sale issued by AMMS to Buyer, substantially in the form of ExhibitA hereto duly executed by AMMS; (iii)for the Alcatel Assets, a duly executed Assignment of Patent Rights in substantially the same form as set forth in Schedule C to the Intellectual Property Agreement; (iv)such other instruments of transfer reasonably requested by Buyer to transfer to and vest in Buyer all of such Seller’s right, title and interest in and to the Assets; (v)evidence reasonably satisfactory to Buyer of all Approvals from third parties as are required to consummate the transactions contemplated hereby; and (vi)such other documents and instruments as are required pursuant to this Agreement or as may reasonably be requested by Buyer or its counsel. (b)Deliveries by Buyer.On the Closing Date, Buyer shall deliver or cause to be delivered the following: (i)the Ancillary Agreements; (ii)the payment required by Section 1.7(b)(i); (iii)the payment required by Section 1.7(b)(ii); (iv)the bill of sale referred to in Section 1.12(a)(ii), duly executed by Buyer; and (v)such other documents and instruments as are required pursuant to this Agreement or as may reasonably be requested by AMMS or its counsel. (c)Physical Delivery of Tangible Assets.At Buyer’s risk and expense, tangible Assets shall be physically delivered to Buyer’s designated destination within a reasonable period of time upon Seller’s receipt of written instructions to Sellers indicating the destination and reasonable timing of delivery.To the extent not actually delivered on the Closing Date, Sellers shall effect physical delivery of the tangible assets included in the Assets to Buyer by providing Buyer with physical access to the locations of such Assets. (d)Form of Documents.To the extent that a form of any document to be delivered hereunder is not attached as an exhibit hereto, such documents shall be in form and substance, and shall be executed and delivered in a manner, reasonably satisfactory to Buyer. (e)Lock-up; Securities Laws Restrictions; Legend. (i)Subject to Section 1.12(e)(ii), each Seller acknowledges and agrees that the Delivered Shares shall be subject to restrictions on transfer (the “Lock-up”) and no Delivered Shares shall be sold, transferred, pledged, assigned, disposed of or encumbered except as follows: (A)Upon the first anniversary of the Closing Date, one-third (1/3) of the Delivered Shares shall be released from the Lock-up and may be sold, transferred, pledged, assigned, disposed of or encumbered in accordance with applicable federal, state and foreign securities Laws; (B)Upon the second anniversary of the Closing Date, an additional one-third (1/3) of the Delivered Shares shall be released from the Lock-up and may be sold, transferred, pledged, assigned, disposed of or encumbered in accordance with applicable federal, state and foreign securities Laws; (C)Upon the earlier of (x) the third year anniversary of the Closing Date and (y) the termination, by mutual agreement of the Parties, of the obligations under Section 4.13 the final one-third (1/3) of the Delivered Shares shall be released from the Lock-up and may be sold, transferred, pledged, assigned, disposed of or encumbered in accordance with applicable federal, state and foreign securities Laws. (ii)Notwithstanding Section 1.12(e)(i), any Seller may transfer Delivered Shares to another member of the Alcatel Lucent Group, including without limitation, in connection with a merger, consolidation, restructuring or other business combination involving any Seller and any other member of the Alcatel Lucent Group; provided that such transfer is effected in accordance with applicable federal, state and foreign securities Laws. (iii)Upon issuance at Closing, each certificate representing Delivered Shares shall bear a legend stating: THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE AND TRANSFER IS EFFECTIVE UNDER THE SECURITIES ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE ISSUER TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL. (iv)Upon issuance at Closing, each certificate representing Delivered Shares shall bear a legend stating: THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CONTRACTUAL LOCK-UP PERIOD PURSUANT TO THAT CERTAIN ASSET PURCHASE AGREEMENT BY AND AMONG THE ISSUER, ALCATEL MICRO MACHINING SYSTEMS AND ALCATEL LUCENT, IN ACCORDANCE WITH AND SUBJECT TO SUCH LOCK-UP PERIOD, SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED, PLEDGED, DISPOSED OF, ENCUMBERED OR ASSIGNED AND THE ISSUER SHALL NOT BE REQUIRED TO GIVE EFFECT TO ANY ATTEMPTED SALE, TRANSFER, PLEDGE, DISPOSAL, ENCUMBRANCE OR ASSIGNMENT, EXCEPT AS PERMITTED THEREUNDER. UPON THE WRITTEN REQUEST OF THE HOLDER OF THIS CERTIFICATE, THE ISSUER AGREES TO REMOVE THIS RESTRICTIVE LEGEND (AND ANY STOP ORDER PLACED WITH ITS TRANSFER AGENT) WITH RESPECT TO SUCH SECURITIES THAT ARE NO LONGER BOUND BY THE LOCK-UP PERIOD. ARTICLE II REPRESENTATIONS AND WARRANTIES OF BUYER Buyer represents and warrants to Sellers as follows: 2.1Organization and Related Matters.Buyer is a corporation duly organized, validly existing and in good standing under the Laws of the State of Delaware.Buyer has all necessary corporate power and authority to carry on its business as now conducted.Buyer has the necessary corporate power and authority to execute, deliver and perform this Agreement and the Ancillary Agreements and to consummate the transactions contemplated hereby and thereby. 2.2Authorization.The execution, delivery and performance of this Agreement and the Ancillary Agreements by Buyer and the consummation by Buyer of the transactions contemplated hereby and thereby have been duly and validly authorized by the board of directors of Buyer and by all other necessary corporate action on the part of Buyer.This Agreement has been, and each of the Ancillary Agreements, upon execution thereof by Buyer, shall be, duly executed and delivered by Buyer and constitutes or will constitute the legal, valid and binding obligation of Buyer, enforceable against Buyer in accordance with its terms except as such enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium and other similar Laws and equitable principles relating to or limiting creditors’ rights generally. 2.3No Conflicts.The execution, delivery and performance of this Agreement and each of the Ancillary Agreements by Buyer will not violate the provisions of, or constitute a breach or default whether upon lapse of time and/or the occurrence of any act or event or otherwise or require any Approval under (a)the charter documents or by-laws of Buyer, (b)any Law to which Buyer is subject (provided that appropriate regulatory Approvals are received as contemplated by Section 4.3), or (c)any material Contract to which Buyer is a party. 2.4No Brokers or Finders.No agent, broker, finder or investment or commercial banker, or other Person or firm engaged by or acting on behalf of Buyer or its Affiliates in connection with the negotiation, execution or performance of this Agreement or the transactions contemplated by this Agreement, is or will be entitled to any broker’s or finder’s or similar fees or other commissions as a result of this Agreement or such transactions. 2.5Legal Proceedings.There is no Order or Action pending or to the Knowledge of Buyer, threatened against Buyer that individually or when aggregated with one or more other Orders or Actions has or might reasonably be expected to have a material adverse effect on Buyer’s ability to perform this Agreement. 2.6No Registration.Assuming that the representations and warranties of Sellers in Article III are true and correct, no registration of the Delivered Shares under the Securities Act is required in connection with the issuance of the Delivered Shares by Buyer to AMMS as contemplated by this Agreement. 2.7Broker’s Fees.No broker, investment banker, financial advisor or other Person is entitled to any broker’s, finder’s, financial advisor’s or other similar fee or commission in connection with the transactions contemplated hereby based upon arrangements made by or on behalf of Buyer. 2.8Delivered Shares.The Delivered Shares shall be validly issued, fully paid and nonassessable shares of Buyer’s Common Stock and the holder of the Delivered Shares shall be afforded the rights and benefits appurtenant thereto as set forth in the charter documents or by-laws of Buyer. 2.9SEC Filings .Each form, report and statement required to the filed by Buyer with the SEC (the “Buyer SEC Documents”) was filed in a timely manner and was prepared in all material respects in accordance with applicable securities Law and Buyer has not received any notice from the SEC that any matter in respect of Buyer SEC Documents is currently the subject of any review, inquiry or investigation. ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS Each Seller, jointly and severally, represent and warrant to Buyer as follows: 3.1Organization, Subsidiaries, etc.Each Seller is a corporation and is duly organized, validly existing and in good standing under the Laws of France.Each Seller has the necessary power and authority to execute, deliver and perform this Agreement and each of the Ancillary Agreements to which it is a party and to consummate the transactions contemplated hereby and thereby.AMMS is an indirect wholly-owned Subsidiary of Alcatel. 3.2Authorization.The execution, delivery and performance of this Agreement and the Ancillary Agreements to which such Seller is a party by such Seller and the consummation by such Seller of the transactions contemplated hereby and thereby have been duly and validly authorized by the board of directors of such Seller and by all necessary actions of such Seller’s stockholders or other equityholders.The execution, delivery and performance of this Agreement and the applicable Ancillary Agreements by such Seller and the consummation by such Seller of the transactions contemplated hereby and thereby are duly and validly authorized by all necessary corporate or other action on the part of such Seller.This Agreement has been, and each of the applicable Ancillary Agreements, upon execution thereof by such Seller, shall be, duly executed and delivered by such Seller and constitutes or will constitute the legal, valid and binding obligation of such Seller, enforceable against such Seller in accordance with its terms, except as such enforceability may be limited by bankruptcy, insolvency, reorganization, moratorium and other similar Laws and equitable principles relating to or limiting creditors’ rights generally. 3.3Absence of Certain Changes or Events.Since May 31, 2008, there has not been any: (a)Revaluation by any Seller of any of the Assets, including without limitation writing down the value of goodwill or inventory or writing off notes or accounts receivable; (b)Destruction or Loss (whether or not covered by insurance) materially adversely affecting the Assets; (c)Amendment, cancellation or termination of any Contract, commitment, agreement, transaction or Permit relating to the Assets or entry into any Contract, commitment, agreement, transaction or Permit which is not in the ordinary course of business, including without limitation any employment or consulting agreements; (d)Mortgage, pledge or other encumbrance of any Assets, except purchase money mortgages arising in the ordinary course of business; (e)Sale, assignment or transfer of any of the Assets, other than in the ordinary course of business; (f)Existence of any other event or condition which in any one case or in the aggregate has or might reasonably be expected to have a material adverse effect on the Assets; or (g)Agreement by any Seller to do any of the things described in the preceding clauses (a) through (f) other than as expressly provided for herein. 3.4No Conflicts.Except as set forth in Section 3.4 of Seller Disclosure Schedule the execution and delivery of this Agreement and each of the Ancillary Agreements by the applicable Seller(s) and the consummation of the transactions contemplated hereby and thereby will not (a)violate the provisions of, or constitute a breach or default (or any act or event which would constitute a breach or default but for the lapse of time or absence of notice of such breach or default), or result in the creation or vesting of any payment or other right of any Person, under (i)the charter documents or by-laws (or similar governing documents) of any Seller, (ii)to the Sellers’ knowledge, any Law to which any Seller or any of the Assets is subject (provided that all required regulatory Approvals are received as contemplated by Section 4.3), or (iii)any Contract to which any of the Assets is subject or (b)result in the imposition of any Encumbrance against any of the Assets. 3.5Consents, etc.Section 3.5 of Seller Disclosure Schedule lists all Permits, Orders and Approvals of any Governmental Entity or any other Person required to be obtained by any Seller in order to execute and deliver this Agreement and consummate the transactions contemplated hereunder.Each Seller has obtained all such Permits, Orders and Approvals necessary for the execution and delivery of this Agreement and the consummation of the transactions contemplated hereby.To the Knowledge of Sellers, none of the Assets fall within the scope of Article L. 151-3 of the French Code Monétaire et Financier dealing with foreign investments in France, and accordingly, this transaction is not subject to the prior authorization of any French Governmental Entities pursuant to the same regulation. 3.6Government Authorizations and Compliance with Laws. (a)Section 3.6(a) of Seller Disclosure Schedule contains a complete and accurate list of all Permits held by AMMS which are the only Permits necessary for AMMS to operate the Assets as they were operated until the Closing.AMMS is not in Default, nor has it received any notice of any claim of Default, with respect to any such Permit. (b)Except as set forth in Section 3.6(b) of Seller Disclosure Schedule, the Assets has been operated at all times in compliance with all applicable Laws and Orders.Except as set forth in Section3.6(b) of Seller Disclosure Schedule, for the last five (5) years no notice has been received by any Seller and no investigation or review is pending or, to the Knowledge of Sellers, threatened by any Governmental Entity with respect to (i)any alleged violation by AMMS of any Law or (ii)any alleged failure to have any Permit required in connection with the operation of the Assets.Except as set forth in Section3.6(b) of Seller Disclosure Schedule, neither Seller has conducted any internal investigation concerning any alleged violation of any Law applicable to AMMS or the Assets (regardless of the outcome of such investigation) on the part of AMMS or any of its Affiliates or any of its Representatives. 3.7Tax Matters.Except to the extent a breach of any of the following could not give rise to an Encumbrance on the Assets, adversely affect the Business, or result in a liability of Buyer or its Affiliates for Taxes: (a)each Seller has timely filed (taking into account any extensions of time for such filings that have been properly and timely requested by such Seller) all Tax Returns that were required to be filed; (b)All such Tax Returns are complete and accurate in all material respects; (c)All Taxes owed by each Seller (whether or not shown on any Tax Return) have been paid; (d)No Seller is currently the beneficiary of any extension of time within which to file any Tax Return; (e)No claim has ever been made by an authority in a jurisdiction in which a Seller does not file Tax Returns that such Seller is or may be subject to taxation by that jurisdiction; (f)There are no pending or, to the Seller’s Knowledge, threatened audits, investigations, disputes, notices of deficiency, claims or other Actions for or relating to any Liability for Taxes of any Seller; or (g)No Seller has waived any statute of limitations in respect of Taxes or agreed to any extension of time with respect to a Tax assessment or deficiency. 3.8Title to and Condition of Properties; Absence of Liens and Encumbrances, etc.; Sufficiency of Assets. (a)Title to Properties; Absence of Liens and Encumbrances, etc.Each of AMMS and Alcatel has good and marketable title (or valid leasehold interests in all properties held under lease) to all AMMS Assets or Alcatel Assets, respectively, in each case free and clear of all Encumbrances, except for Permitted Encumbrances, and all such Assets conform in all material respects to all applicable Laws relating to their construction, use and operation.Each Seller has all rights, power and authority to sell, convey, assign, transfer and deliver its respective Assets to Buyer in accordance with the terms of this Agreement. (b)Condition of Properties.All Assets are insured to the extent and in a manner customary in Sellers’ industry.Such Assets include all Permits or other rights required by Law or appurtenant thereto.All AMMS Assets are in a good state of maintenance and repair (except for ordinary wear and tear). (c)Notwithstanding the foregoing, this Section shall not apply to Intellectual Property (which is covered by Section 3.11). 3.9Principal Customers and Suppliers.Section3.9 of Seller Disclosure Schedule lists the ten largest customers and ten largest suppliers of the Business, based upon dollar volume of business with AMMS during the fiscal year ended December 31, 2007 and the volume of business with each such customer or supplier.Since December 31, 2007, no customer or supplier has suspended, terminated or materially reduced its business with AMMS, or indicated its intent to suspend, terminate or materially reduce its business with AMMS other than normal fluctuations in the ordinary course of business.Section3.9 of Seller Disclosure Schedule lists all customer Contracts that terminate in 2008 with the dates of termination of each. 3.10Litigation.Except as set forth in Section3.10 of Seller Disclosure Schedule, there is no Order or Action pending or, to the Knowledge of Sellers, threatened (a)against any Seller or its respective directors or officers as such or affecting any of the Assets, (b)which seeks to prohibit, restrict or delay consummation of the transactions contemplated by this Agreement or the Ancillary Agreements or any of the conditions to consummation of such transactions, or (d) in which AMMS is a plaintiff.No Seller is in Default with respect to or subject to any Order, and there are no unsatisfied judgments against any Seller or the Assets. 3.11IntellectualProperty. (a)The Business Intellectual Property and the Licensed Intellectual Property (as defined in the Intellectual Property Agreement) (collectively, the “Intellectual Property Rights”), are, as of the Closing Date, all the Intellectual Property owned or controlled by Sellers or their respective Affiliates used or held for use in the operation of the Business as being conducted as of the Closing Date with respect to the AMMS Products, and, to the Knowledge of the Alcatel Lucent Intellectual Property and Standards Group, the Bosch patent license is the only patent license under third party patent rights entered into by the Sellers specifically for the purpose of operating the Business.Except as specifically set forth in Section 3.11(a) of Seller Disclosure Schedule, as of the Closing Date (1) AMMS owns the AMMS Intellectual Property, (2) Alcatel owns the Alcatel Assets, and (3) the Business Intellectual Property and Business Documentation are free of any Encumbrances, other than Permitted Encumbrances, and will be fully transferable.Sellers or their respective Affiliates are up-to-date with the payment of all applicable fees associated with the filing and maintenance of the Business Intellectual Property that is filed as a patent application or issued patent (the “Registered Patented Business IP”), and have carried out all formalities necessary to ensure that the Registered Patented Business IP is validly registered in the name of the applicable Seller or its Affiliates as of the Closing Date.Except as specifically set forth in Section 3.11(a) of Seller Disclosure Schedule, none of the Registered Patented Business IP has been found invalid or unenforceable for any reason in any administrative, arbitration, judicial or other proceeding.
